Case 2:20-cv-00012-JRS-MJD Document 27 Filed 03/12/20 Page 1 of 1 PagelD #: 385

 

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF INDIANA
TERRE HAUTE DIVISION MAR 1 2 2020
U.S. CLERK'S OFFI
Martin S. Gottesfeld, pro se, INDIANAPOLIS, INDIANA
Petitioner,

Ve No.: 2:20-cv-00012-JRS-MJD
B. Lammer, Warden of .
The FCI Terre Haute, Indiana,
Respondent.

 

 

 

MOTION TO AMEND DOCKET ENTRY NUMBERS 22-1 AND 23-1
Petitioner Martin S. Gottesfeld (herein the petitioner"), acting pro se,
hereby moves The Honorable Court pursuant to Houston v. Lack, 487 U.S. 266
(1988), to order The Clerk of The Court to swap the contents of instant docket
entry numbers (D.E.) 22-1 and 23-1.

 

Both filings were entered on’ February 24th, 2020. It appears, however,
that the images of the envelopes which bore then to The Court were swapped .~
prior to entry. Please cf. D.E. 22 at 6, citing a filing date of Friday,
February 14th, 2020, and a U.S.P.S. tracking number of 9114 9023 0722 4072
3905 44; and D.E. 23-1, showing the sane. Pleasfalso cf. D.E. 23 at 1, citing
a filing date of February 11th, 2020; and D.E. 22-1, showing the same.

The petitioner thanks The Court and The Clerk of The Court for their
attention to this mundane matter.

Respectfully filed in accordance with the prison-mailbox rule of Houston

 

Ve Lack, by mailing to The Court in an envelope bearing sufficient affixed
pre-paid first-class U.S. postage and handed to Ms. J. Wheeler of the FCI
Terre Haute CMU unit team while acting in her official capacity as an agent of
the respondent on Wednesday, March’ 4th, 2020, or the first opportunity

thereafter,

by:
Martin S. Gottesfeld, pro se

 

- Page 1 of 1 -
